ESTOPINAL, J.
The only question involved in this suit is whether a suspensive appeal lies- from a judgment or order of the trial - Court, dismissing a suspensive appeal on the ground that the surety on the bond of the latter is not- good and solvent.
Whatever might have been the jurisprudence of this State on the subject prior to the decision of the Supreme Court in Reynolds vs. Egan, decided August 7th, 1898 (Southern Reporter, Vol. 47, 13, p. 3-71), this case now conclusively settles the proposition that “where a suspensive appeal is allowed from a judgment for money, and is thereafter dismissed because of the failure of the appellant to furnish .the bond required within the time prescribed by law, no appeal thereafter allowed from the judgment of dismissal can operate to suspend the execution of the judgment originally appealed from.”
For this reason the appeal herein is dismissed.